Citation Nr: 0840907	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-37 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Greater Los Angeles Healthcare 
System


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on February 10, 2006, at 
West Hills Hospital and Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 decision issued by 
the Department of Veterans Affairs (VA) Medical Center in Los 
Angeles, California (VHA), in June 2006, which, in pertinent 
part, denied the veteran's claim for reimbursement of 
unauthorized medical expenses incurred on February 10, 2006.  

In September 2008, the veteran provided testimony at a 
hearing before the undersigned at the Los Angeles Regional 
Office (RO).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior authorization from VA for the private medical 
treatment rendered on February 10, 2006, by West Hills 
Hospital and Medical Center was not obtained.

2.  The treatment provided at West Hills Hospital and Medical 
Center on February 10, 2006, was not for an adjudicated 
service connected disability, a disability held to be 
aggravating a service connected disability, and the veteran 
is not a participant in a vocational rehabilitation program.

3.  The treatment provided in February 10, 2006, was for 
initial evaluation of a condition of such nature that a 
prudent lay person would have reasonably expected that delay 
in seeking immediate treatment would have been hazardous to 
his life.

4.  An attempt to use VA or other Federal facilities 
beforehand would not have been considered reasonable by a 
prudent lay person.

5.  At the time of the emergency treatment the veteran was 
enrolled in the VA health care system and had received 
authorized treatment within 24 months February 10, 2006.

6.  The veteran has no coverage under a health-plan, in whole 
or part, for the emergency treatment provided on February 10, 
2006.


CONCLUSION OF LAW

The requirements for payment or reimbursement of private 
medical expenses incurred on February 10, 2006, at West Hills 
Hospital and Medical Center have been met.  38 U.S.C.A. §§ 
1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
17.52, 17.54, 17.120, 17.1000, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
upon VA duties to provide notice and assistance to claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

The veteran has not been provided with any VCAA notice in 
regard to this claim.  The VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

On February 10, 2006, the veteran was seen in the emergency 
room at West Hills Hospital and Medical Center with 
complaints of progressive discomfort in his right lumbar and 
flank regions.  The pain had been present for 3 to 4 days and 
had increased with movement.  He was provided a comprehensive 
metabolic panel, CT scan of the abdomen, and treated with 
medications for his significant discomfort.  The assessment 
was acute right flank pain with a probable musculoskeletal 
etiology.

In a May 2006 health insurance claim form, the veteran was 
noted to be insured only through the Veterans Administration.  
During the September 2008 hearing, the veteran's wife 
testified that the veteran qualified for Medicare coverage, 
but that his coverage did not become effective until a month 
after his February 2006 hospital visit.

In statements to VA and at the September 2008 hearing, the 
veteran and his wife reported that the veteran experienced 
discomfort in his abdomen and low back for approximately 
three days leading up to the morning of February 10, 2006.  
At that time, he awoke with a sudden and severe increase in 
his right side pain.  The veteran, worried that he was 
experiencing an exacerbation of a previous back or kidney 
condition, called the VA clinic medical line and spoke to the 
on-call nurse who counseled him to report to the closest 
emergency room.  As the nearest VA emergency clinic was 25 
miles away, the veteran drove himself to the emergency room 
at West Hills Hospital and received the treatment detailed 
above.  The next day, the veteran was then seen at the 
Westwood VA Medical Center and was informed that his back 
pain was probably related to degenerative disc disease of the 
lumbar spine. 

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility on 
February 10, 2006.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.

While the veteran has testified that that he spoke to a VA 
on-call nurse who advised him to report to the nearest 
emergency room, the evidence does not establish that the 
veteran received prior authorization for the non-VA medical 
care.  Specific formalities which must be followed under 38 
C.F.R. § 17.54 were not complied with; as a result, proper 
authorization from VA was not obtained.  Smith v. Derwinski, 
2 Vet. App. 378 (1992).

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, while the veteran testified that he spoke to a VA 
nurse, prior authorization for the private medical treatment 
on February 10, 2006,  was not obtained from a VA employee 
with appropriate authority, namely the VAMC director or a VA 
clinic director.  Accordingly, the Board must conclude that 
prior authorization for the private medical treatment 
received on February 10, 2006, was not obtained pursuant to 
38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

A second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728 which was recently amended in October 2008.  
It provides that VA shall reimburse veterans entitled to 
hospital care or medical services for the customary and usual 
charges of emergency treatment provided by a non-VA facility 
if the emergency treatment was rendered for: (1) an 
adjudicated service-connected disability; (2) a non-service-
connected disability associated with and held to be 
aggravating a service-connected disability;
(3) any disability of a veteran if the veteran has a total 
disability permanent in nature from a service-connected 
disability; (4) any illness, injury, or dental condition of a 
veteran who is a participant in a vocational rehabilitation 
program and is medically determined to have been in need of 
care or treatment to make possible the veteran's entrance 
into a course of training, or prevent interruption of a 
course of training, or hasten the return to a course of 
training which was interrupted because of such illness, 
injury, or dental condition.

The veteran is service-connected for post-traumatic stress 
disorder (PTSD) and has received a 100 percent evaluation for 
this disability from February 27, 2004.  He also receives a 
noncompensable evaluation for service-connected xerosis, 
effective February 27, 2004.  The PTSD disability has not 
been adjudicated permanent.

There is no evidence or contention that the treatment on 
February 10, 2006, was for the veteran's service connected 
disabilities or a non-service connected condition associated 
with and held to be aggravating his PTSD or xerosis.  There 
is also no evidence or contention that the veteran was a 
participant in a program of vocational rehabilitation.  

Accordingly, reimbursement under 38 U.S.C.A. § 1728 is 
legally precluded.  38 C.F.R. § 17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000- 1003.  To be eligible for reimbursement under this 
authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care 
to the public;

(b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health 
(this standard would be met if there were an 
emergency medical condition manifesting itself 
by acute symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average knowledge 
of health and medicine could reasonably expect 
the absence of immediate medical attention to 
result in placing the health of the individual 
in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt to 
use them beforehand would not have been 
considered reasonable by a prudent layperson 
(as an example, these conditions would be met 
by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of care 
was at a non-VA medical center);

(d) The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged 
or transferred to a VA or other Federal 
facility (the medical emergency lasts only 
until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 
17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be 
met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit 
a bill or medical records within specified 
time limits, or failure to exhaust appeals of 
the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the veteran 
or provider against a third party for payment 
of such treatment; and the veteran has no 
contractual or legal recourse against a third 
party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided.
38 C.F.R. § 17.1002.

There is no evidence rebutting the veteran's statements that 
he experienced a severe exacerbation of right flank and back 
pain on February 10, 2006, that could have been associated 
with a pre-existing lumbar spine or kidney condition, and 
that he was advised by a VA on-call nurse to report to the 
nearest emergency room.  

Under these circumstances a prudent lay person would 
reasonably have believed that immediate treatment was 
necessary, that a delay in the treatment would have been 
hazardous to his life, and that it was not feasible to go to 
a VA or other Federal facility.  

The record confirms that the veteran was treated for 
significant right flank and back pain at the West Hills 
Hospital and Medical Center, and the Board finds that the 
testimony of the veteran and his wife, specifically 
concerning his call to a VA on-call nurse the morning of 
February 11, 2006, to be credible.

While it was subsequently determined that the veteran was not 
having symptoms of a serious condition, a prudent lay person 
could not have made this determination prior to seeking 
treatment.  Emergency medical service personnel also seem to 
have deemed the veteran's condition to be such that immediate 
emergency room treatment was required.

The veteran's reports of treatment at a VA facility show that 
he was enrolled in the VA health care system and had received 
authorized treatment within the last 24 months.

It also appears that the veteran is financially liable for 
the emergency room treatment.  The May 2006 health insurance 
claim form lists his only insurance as "Veterans 
Administration" and he and his wife testified that he did 
not begin coverage with Medicare until after his February 
2006 emergency treatment.  They also testified that none of 
the expenses were covered by insurance.  Hence, it does not 
appear that there was any coverage under a health care plan 
at the time of his February 10, 2006 private ER visit.

Further, the treatment was not for an accident or work 
related injury and, as noted above, the veteran is not 
eligible for reimbursement under 38 U.S.C.A. § 1728.

All of the criteria for reimbursement of the unauthorized 
medical expenses under 38 U.S.C.A. § 1725, have been met.  
The appeal is therefore granted.









							(CONTINUED ONNEXT PAGE)
ORDER

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on February 10, 2006, at 
West Hills Hospital and Medical Center is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


